Citation Nr: 1821037	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disability, to include as due to exposure to asbestos.

3. Entitlement to service connection for a bilateral knee disability. 

4. Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from February 1973 to January 1975. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing. A copy of the transcript is of record.  


FINDINGS OF FACT

1. An unappealed October 2007 rating decision denied the Veteran service connection for a bilateral knee disability and is final.

2. An unappealed October 2007 rating decision denied the Veteran service connection for a lung disability, to include as due to exposure to asbestos and is final.

3. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral knee disability is related to his active service.

4. There is at least an approximate balance of positive and negative evidence as to whether the Veteran's lung disability is related to his active service, to include as due to exposure to asbestos. 


CONCLUSIONS OF LAW

1. The October 2007 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a bilateral knee disability. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The October 2007 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a lung disability, to include as due to exposure to asbestos. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

3. Resolving reasonable doubt in favor of the Veteran, the Veteran's bilateral knee disability was incurred in active service. 38 U.S.C. §§ 5107 (2012); 38 C.F.R. § 3.303(2017).

4. Resolving reasonable doubt in favor of the Veteran, the Veteran's lung disability, as due to exposure to asbestos was incurred in active service. 38 U.S.C. §§ 5107 (2012); 38 C.F.R. § 3.303(2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

As the Board grants the full benefit sought by the Veteran in this appeal, VA's duties to notify and assist are satisfied, and the Veteran is not prejudiced with respect to the issue on appeal. See 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

II. New and Material Evidence

The Veteran submitted claims for service connection for a bilateral knee disability and a breathing disability, to include as due to exposure to asbestos in May 2007.

Entitlement to service connection for a bilateral knee disability and entitlement to service connection for a breathing disability, to include as due to exposure to asbestos, were denied in an October 2007 rating decision.

The Veteran did not appeal the decision or submit any pertinent/relevant evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a claim for service connection for a bilateral knee disability and a lung disability, to include as due to exposure to asbestos, in July 2011.

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the prior denial includes: (i) testimony from a Board hearing (ii) medical treatment records that include nexus opinions, (iii) VA examinations, and (iv) lay evidence.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claims. The claims of entitlement to service connection for a bilateral knee disability and entitlement to service connection for a lung disability, to include as due to exposure to asbestos, are therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

III. Bilateral Knee Disability 

Preexisting Condition

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. 

Here, evidence indicates the Veteran was diagnosed with degenerative arthritis of the knee, bilateral knee pain, and bilateral Osgood-Schlatters disease at a September 2013 VA examination. Therefore, it is undisputed that the Veteran has a current bilateral knee disability. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, a veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service. Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111. 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition." Wagner, 370 F.3d at 1096   (quoting 38 U.S.C. § 1153). This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation. The burden is not met by finding "that the record contains insufficient evidence of aggravation." Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection. Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury-that was not noted upon entrance into service-actually manifested or was incurred in service. Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2013). The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service. Id. at 55.

 "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396   (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a preexisting condition, to be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report. 38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

The Veteran's induction examination did not note a bilateral knee disability. 
Although the September 2013 VA examiner reported that the Veteran's knee disability was a preexisting condition, the record also contains a medical opinion from Dr. F. stating  that the Veteran had bilateral knee problems for many years beginning while on active duty in the U.S. Navy. Given the difference in medical opinions and given that, "clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable," the Board finds the presumption of soundness attaches regarding the issue herein.

Service Connection

Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, evidence indicates the Veteran was diagnosed with degenerative arthritis of the knee, bilateral knee pain, and bilateral Osgood-Schlatters disease at a September 2013 VA examination. Therefore, it is undisputed that the Veteran has a current bilateral knee disability. 

As for an in-service injury, the Veteran's service treatment records reveal that the Veteran was seen in service for knots on his knee. In addition, the Veteran testified that he was required to go up and down ladder walls with his own body weight as well as with heavy equipment. See Board hearing transcript at 6. 

Thus, the remaining question becomes whether there is a nexus between the Veteran's current bilateral knee disability and an in-service injury. 

The record contains conflicting medical opinions. 

However, the Board finds the Veteran's private physician's opinion to be more probative as the Veteran's private physician has been treating the Veteran since 1999.

In a July 2011 note, Dr. F. expressed that the Veteran had bilateral knee problems for many years beginning while on active duty in the U.S. Navy. Dr. F. also stated that the Veteran has continued to have problems since service and has had his left knee replaced.

Where the evidence is evenly balanced, the Veteran is entitled to the benefit of the doubt. Resolving reasonable doubt in her favor, the Board determines the Veteran's bilateral knee disability was incurred during active service. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Lung Disability

As noted above, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. See 38 U.S.C.§ 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Board notes there are no laws or regulations which specifically address service connection for disability due to asbestos exposure. However, the VA Adjudication Procedure Manual, M21-1, and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims. In 1988, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims. See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual. In this regard, the M21-1 provides the following non-exclusive list of asbestos-related diseases/abnormalities: asbestosis, interstitial pulmonary fibrosis, tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, bronchial cancer, cancer of the larynx, cancer of the pharynx, cancer of the urogenital system (except the prostate), and cancers of the gastrointestinal tract. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2(b). 

The M21-1 also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, and manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. See M21-1, part IV, Subpart ii, Chapter 2, Section C, 2 (d).

Service personnel records show that the Veteran served on the USS VESUVIUS and USS SUMTER.

According to the Veteran's DD Form 214, the Veteran's primary specialty number was 9760 and his related civilian occupation was ordinance mechanic. In an August 2015 Department of the Navy Records Analysis Branch letter, it stated that the Veteran was a fireman.  

The Veteran testified that his job in service consisted of being a boiler tech and then subsequently an engineman. See Board hearing transcript at 6 and 17. 

The Veteran testified to being on two different ships. On his first ship, the Veteran was a boiler tech and he would clean the boilers and scrape the tubes. See Board hearing transcript at 17. On his second ship, the USS SUMTER, the Veteran testified to working in A-gang, in which he was required to work with ventilation systems. Id at 18.

The record also contains a buddy statement from a fellow service man that stated that the Veteran would repair pipes covered with insulation. See M.A.J. Buddy Statement, dated September 2010.

Because the Veteran served in the Navy and worked on ships, the Board resolves all reasonable doubt in his favor and concedes exposure to asbestos.

The Veteran's claim was initially denied by the RO because the Veteran did not have a current diagnosed respiratory condition related to asbestos exposure in service. 

A review of the Veteran's family medical records showed a history of asbestosis in 1999.

A review of the available private treatment records shows that the Veteran was diagnosed with pulmonary asbestosis. See Dr. M.A-K private treatment letter, dated February 2014.  

In addition, on the most recent VA examination in March 2017, the examiner diagnosed the Veteran with restrictive lung disease and bilateral pulmonary nodules, calcified and uncalcified. The examiner stated, "the Veteran has been evaluated extensively for evidence of asbestosis, and at this juncture it is reasonable to assume that he does have asbestos-related lung disease in the form of mild restrictive lung disease with a mildly reduced diffusion capacity." Therefore, the Board finds that the Veteran has a current disability. 

Thus, the remaining question becomes whether there is a nexus between the Veteran's current lung disability and his conceded in-service exposure to asbestos.

The February 2014 opinion from Dr. M. A-K. reported that the Veteran's pulmonary asbestosis is a result of exposure to asbestos. In addition, Dr. M. A-K. stated that it is at least as likely as not that the asbestosis is a result of the Veteran's Navy service. 

The March 2017 VA examiner noted that the Veteran worked for the railroad in a truck shop for 22 years. The examiner opined that, "if the Veteran had worked for the railroad for an equal amount of time as he had been a fireman in service, it would be fair to assume that it was at least as likely as not that his asbestosis was caused by military service." The examiner concluded that it is more likely than not secondary to asbestos exposure following military service. 

In comparing these conflicting opinions, it appears that they are the result of a professional difference of opinion. In weighing the nexus opinion evidence, the Board finds that such opinions are in relative equipoise. Therefore, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current lung disability is related to his in-service exposure to asbestos. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 

As a result, the Board finds that entitlement to service connection for a lung disability as due to exposure to asbestos is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a bilateral knee disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a lung disability, to include as due to exposure to asbestos is reopened.

Entitlement to service connection for a bilateral knee disability is granted. 

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos is granted. 



____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


